UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 06-7530




In Re:   JAMES E. MACDONALD,




                                                         Petitioner.



                On Petition for a Writ of Mandamus.
                         (2:06-cv-1013-PMD)


Submitted:   February 22, 2007               Decided:   March 1, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James E. MacDonald, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James E. MacDonald petitions for a writ of mandamus

directing the district court to grant MacDonald’s motion to vacate,

28 U.S.C. § 2255 (2000), because the Government filed an untimely

response to his motion. We conclude that MacDonald is not entitled

to mandamus relief.

              Mandamus relief is available only when the petitioner has

a clear right to the relief sought.          In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).            Further, mandamus is a

drastic     remedy    and   should   only    be     used   in     extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

              Mandamus may not be used as a substitute for appeal.            In

re   United    Steelworkers,   595    F.2d   958,    960   (4th    Cir.   1979).

Therefore, the relief sought by MacDonald is not available by way

of mandamus.         Accordingly, we deny the petition for writ of

mandamus.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                PETITION DENIED




                                     - 2 -